Citation Nr: 0415768	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-12 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	To be determined. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In December 2003, a Travel Board 
hearing was held before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied by an August 1955 rating decision, as to which the 
veteran was notified in that month.  

2.  The veteran filed an application to reopen his claim for 
service connection for a right shoulder disability in 
November 1985; by statement of the case dated in December 
1986, it was determined that a timely notice of disagreement 
with respect to the August 1955 decision had not been 
submitted.  

3.  Evidence received since the August 1955 rating decision 
and December 1986 statement of the case, principally 
testimony presented at a December 2003 hearing, bears 
directly and substantially upon the claim for entitlement to 
service connection for a right shoulder disability and, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSION OF LAW

Evidence received since the August 1955 rating decision 
denying entitlement to service connection for a right 
shoulder disability is new and material, and the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001), 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter as to whether the 
veteran's claim for service connection for a right shoulder 
disability should be reopened.  

II.  Legal Criteria/Analysis

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The standard for materiality set 
forth in 38 C.F.R. § 3.156(a) was amended, effective on 
August 29, 2001, but that the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date.  See 38 C.F.R. § 3.156(a) (2003).  
In any event, order to satisfy the applicable requirement, 
the evidence "must be both new and material."  Smith v. 
West, 12 Vet. App. 312, 314 (1999).


New evidence is evidence "not previously submitted to agency 
decision makers [that] is neither cumulative nor redundant."  
38 C.F.R. § 3.156(a) (2001); see Smith, supra (if evidence 
was not in record at time of final disallowance of claim and 
is not cumulative of other evidence in record, it is new); 
see also Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir.1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  In addition, the Hodge 
decision stressed the low threshold for a finding of 
materiality, holding that under the regulation new evidence 
could be material if that evidence provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the Board 
notes initially that an August 1955 rating decision, of which 
the veteran was notified at that time, denied service 
connection for a right shoulder disability.  Because the 
veteran did not file an application for review of this 
decision within one year of the notification, the Board finds 
that the August 1955 rating decision became final.  38 U.S.C. 
§ 709 (1952); Veterans Regulation No.2(a), Part II, Par. III, 
Department of Veteran's Affairs Regulation 1008.  Thereafter, 
the veteran filed an application to reopen his claim for 
service connection for a right shoulder disability in 
November 1985.  By statement of the case dated in December 
1986, it was determined that a timely notice of disagreement 
with respect to the August 1955 decision had not been 
submitted.  No further pertinent correspondence or 
adjudicative action is of record until the request to reopen 
the issue of entitlement to service connection for a right 
shoulder disability, which initiated this appeal, was 
received in March 2001. 

Based upon a review of the record, the Board finds that the 
veteran has submitted evidence that bears directly and 
substantially upon the claim for entitlement to service 
connection for a right shoulder disorder, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  In particular, the Board finds that testimony 
presented by the veteran at his December 2003 linking 
continuing right shoulder problems to in-service pathology to 
be material, as it is evidence which was not previously of 
record (which must be presumed credible for the purposes of 
reopening as indicated above), and which tends to demonstrate 
a connection between a current right shoulder disability and 
service.  This is particularly true in view of the low 
threshold required to establish new and material evidence 
under the Hodge precedent.  Accordingly, the claim for 
service connection for a right shoulder disability will be 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right shoulder 
disability is reopened, and the appeal is, to that extent, 
granted.  


REMAND

As indicated in the decision above, the record includes sworn 
testimony presented by the veteran at his December 2003 
hearing linking a current right shoulder disability, the 
manifestations of which are said to include limitation of 
motion, to service, most specifically the recurrent shoulder 
dislocations documented by the service medical records.

In light of that sworn testimony, and the in-service 
documentation of treatment for right shoulder dislocations, 
the Board finds that the veteran should be afforded a VA 
examination and an opinion, based on a comprehensive 
discussion of the in-service and post-service clinical 
evidence, that assesses whether there is a current right 
shoulder disability that is the result of in-service 
symptomatology or pathology.  In this regard, the record 
demonstrates, as the veteran in essence conceded at his 
December 2003 hearing, that he entered service with a pre-
existing right shoulder disability.  The issue thus becomes 
whether a right shoulder disorder was aggravated by service; 
and, if so, whether there is a current shoulder disability 
that is etiologically related thereto.  At his hearing, the 
veteran express a desire to submit to such a VA examination 
to clarify the medical issues involved herein.

As the issue in this case involves entitlement to service 
connection on the basis of claimed aggravation of a pre-
service disability, this remand will afford the RO the 
opportunity to apply a precedent opinion of the VA Office of 
General Counsel and a decision by the United States Court of 
Appeals for Veterans Claims, both issued after the July 2002 
statement of the case in the present matter.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 3-2003 
(July 16, 2003), holding that the presumption of soundness 
may only be rebutted by showing both pre-service existence 
and no in-service aggravation.  Initial consideration of 
these principles by the RO, rather than the Board, will avoid 
any potential prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Upon remand, the veteran will also be requested to submit a 
VA Form 22a (Appointment of Attorney or Agent as Claimant's 
Representative), or its equivalent, designating George D. 
Pelose, Esq., who has submitted argument on behalf of the 
veteran, as the veteran's representative in this mater, if 
that his desire.  Finally, while the undersigned informed the 
veteran of the principles of the VCAA at the December 2003 
hearing, review of the record does not reveal that the 
veteran was previously advised of these provisions by letter 
or otherwise.  Given the additional development required in 
this case as discussed above, the RO upon remand will be 
requested to send the veteran an appropriate letter informing 
him of the provisions of the VCAA as they apply to his 
appeal.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, and subsequent 
interpretive authority, is fully 
complied with and satisfied.  This 
should include contacting the veteran 
to determine whether he has any 
additional pertinent records to submit, 
and informing him by letter of the 
provisions of the VCAA as they apply to 
his claim.  Any pertinent records 
identified should be obtained by the 
RO. 

2.  The veteran should be provided a VA 
Form 22a so that he can designate 
George D. Pelose, Esq., or the 
representation of his choice, as his 
representative in this matter.  The VA 
Form 22a, or its equivalent, must be 
signed by the veteran.  

3.  The veteran should be afforded an 
appropriate VA examination in which, 
following review of the veteran's 
claims file and this Remand, the 
examiner addresses the following:  

(a)  Is at least as likely as not 
that a pre-existing right shoulder 
disability was aggravated (i.e., 
underwent permanent worsening, as 
opposed to temporarily flare-ups) in 
service?  The examiner should be 
advised that the expression "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided (i.e., at least a 50-
50 degree of probability) that it 
would be just as medically sound to 
find in favor of causation as to 
find against it.

(b)  To the extent the answer to the 
previous question is in the 
affirmative, is there any portion of 
a current right shoulder disability 
that is at least as likely as not 
related to such disability found to 
have been aggravated by service, or 
is such a relationship unlikely 
(i.e., less than a 50/50 
probability)?  

4.  Following the completion of the 
development requested above, the RO 
should adjudicate the claim for service 
connection for a right shoulder 
disability.  If the decision with 
respect to this claim is adverse to the 
veteran, he and his attorney or 
representative should be furnished a 
supplemental statement of the case to 
include a summary of the evidence, 
including any additional evidence 
obtained as a result of the development 
requested above, and all pertinent 
legal criteria, including that 
enumerated in Cotant, 17 Vet. App. at 
116 (2003); VAOPGCPREC No. 3-2003; and 
the VCAA. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



